—Judgment, Supreme Court, New York County (Alfred Donati, J.), rendered April 4, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the fifth degree, and sentencing him to 5 years’ probation, unanimously affirmed.
The limited expert testimony on the various roles of the participants in street-level narcotics sales, including how their roles may change, was admissible to explain, inter alia, the absence of buy money on this particular defendant and his role in the sale, which involved two other participants (see, People v Rivera, 209 AD2d 151, lv denied 84 NY2d 1037). The testimony, which was accompanied by limiting instructions, did not exceed appropriate limits by referring to “managers”, or in characterizing defendant as the “manager” of two other participants in a small street-level narcotics operation, since there was no suggestion of a large-scale operation.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Wallach, J. P., Rubin, Williams, Tom and Andrias, JJ.